THE THIRTEENTH COURT OF APPEALS

                                   13-13-00492-CV


        BILLIE J. HERNANDEZ, SARA HERNANDEZ, AND ALL OCCUPANTS
                                    v.
                        GREEN TREE SERVICING, LLC.


                                On Appeal from the
                 County Court at Law of San Patricio County, Texas
                              Trial Cause No. 10106


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed as moot. The Court orders the

appeal DISMISSED AS MOOT in accordance with its opinion. Costs of the appeal are

adjudged against appellants.

      We further order this decision certified below for observance.

December 5, 2013